DETAILED ACTION
This action is in response to the RCE filed 24 May 2022.
Claims 1, 4–8, and 11 are pending. Claims 1 and 11 are independent.
Claims 1, 4–8, and 11 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 24 May 2022 has been entered.
Information Disclosure Statements
The IDS filed 14 February 2022 has been considered by the examiner.
Response to Arguments
Applicant's arguments, see remarks, filed 24 May 2022, with respect to the rejection(s) of claim(s) 1, 4–8, and 11 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lai.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4–8, and 11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 4, 6, and 11, these claims each refer to creating the composite media file “in such a manner that” it functions in a particular way. These limitations are indefinite for multiple reasons.
First, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, these claims recites the broad recitation “create the composite media file,” and the claim also recites “in such a manner that,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Second, the use of “in such a manner” acts as an approximation. See MPEP § 2173.05(b). In other words, it is unclear whjat the “manner” is intended to convey because the phrase refers to the process of creating the composite media file, but the limitation describes how the file is used.” Therefore, these claims are indefinite.
Regarding claims 5, 7, and 8, these claims depend from at least one of the claims above and, therefore, inherit the rejection of claim.

Claim Rejections—35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 5, 7, 8, and 11 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Junee et al. (US 8,826,117 B1) [hereinafter Junee] in view of Lai (US 2011/0138282 A1), Novak et al. (U.S. Pub. No. 2002/0138593 A1) [hereinafter Novak], and Ferdowsi et al. (US 2012/0331108 A1) [hereinafter Ferdowsi].
Regarding independent claim 1, Junee teaches [a] method for creating a composite media file, the method being implemented by a processor included in a host server and comprising the steps of:	generating an interface and presenting the interface to a client electronic device that communicates with the host server; A web-based system having user interfaces for editing videos and annotations (Junee, col. 1 ll. 20–50).	receiving in the host server a first user command directed to a primary media file via the interface, said command including a first link for the primary media file, the primary media file being a video file; A video can be specified by entering a URL (Junee, col. 4 ll. 50–60).	receiving in the host server a second user command directed to a secondary media file via the interface, the second user command including at least one designated time instance associated with playing of the primary media file, said second user command including a second link for the secondary media file, said secondary media file including an electronic image and […]; Slides [images] may be specified using a URL (Junee, col. 6 ll. 5–15); the slides can be dragged to a specified time on a timeline (Junee, col. 6 ll. 45–55).	retrieving the primary media file for the client electronic device using the first link; The selected video is displayed in a region of the user interface (Junee, col. 4 ll. 55–60).	in the host server, associating the links for the primary and secondary media files; An editing database stores an association between the annotations [slides/images] and video (Junee, col. 4 ll. 20–45).	retrieving the secondary media file using the second link; The slides from the selected slide set are displayed in an annotation tool of the user interface (Junee, col. 6 ll. 15–25).	[…]	embedding [a] composite media file in a website for user selection; and The composition can be saved and published publicly to the Internet (Junee, col. 8 ll. 1–10).	publishing the composite media file, The video compilation can be saved and published to the Internet (Junee, col. 8 ll. 1–10).	wherein, the processor is programmed to create the composite media file in such a manner that when the composite media file is played from the website by the client electronic device, the secondary media file is displayed simultaneously with and separately with respect to the primary media file on a screen of the client electronic device at the designated time instance, The video can be played back with the previously-specified annotations (Junee, col. 8 ll. 10–35).	[…]
Junee teaches an editing interface displaying a first and second region for, e.g. a video and slides, and playing the compilation, but does not expressly teach a specific viewer UI. However, Lai teaches:	wherein the composite media file is played in a single player interface when a viewer watches the published composite media file, and the single player interface includes a first region to only present the primary media content, and a second region, different from and independent of the first region, to only present the secondary media content, such that the primary media content and the secondary media content are configured to be simultaneously and separately displayed, and A playback user interface for displaying dynamic multimedia content, e.g. video in one presentation area [region] and static images, e.g. photographs, computer graphics, or electronic slides, in another presentation area [region] (Lai, ¶¶ 21, 41, FIG. 4). The static images are configured to be displayed at specific times during playback of the dynamic multimedia content (Lai, ¶ 21–22).	wherein playing of the primary media file and the secondary media file is controlled by only a same single control interface. The playback user interface has a single set of controls including a play button, skip to next/previous buttons, a timeline with playback marker, and a static image thumbnail area (Lai, ¶¶ 41–42, FIG. 4). Playback is synchronized such that moving the playback marker causes the corresponding dynamic and static media associated with the selected time to be displayed (Lai, ¶ 43). The user can also select a thumbnail from the static image thumbnail area to display the corresponding static image and jump to the time in the video associated with the static image (Lai, ¶ 44).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Lai with those of Junee, so as to play the composite file using an interface with a first and second region, and a single set of controls. Doing so would have been a matter of simple substitution of one known element (the unspecified player interface of Junee) for another (the player interface of Lai) to obtain a predictable result (a web-based synchronized presentation of video and images, wherein the player has two regions and a single set of controls).
Junee/Lai teaches generating a composition having video and images, but does not appear to expressly teach a link to a web page associated with an object in an image; furthermore, Junee/Lai teaches compiling videos (Junee, col. 4 ll. 20–35) but does not appear to expressly teach a single file including both video and images. However, in an analogous art, Novak teaches:	an associated link directed to a webpage associated with an object appearing in the image A user may be directed to a web site related to the content in the package; the link may be part of a skin or border [image] (Novak, ¶¶ 38, 51, 80).	creating, in the client electronic device, a composite media file that incorporates the primary media file, the secondary media file and a single player interface; Media is packaged into a single downloadable “WMD” file (Novak, ¶ 73).	uploading the composite media file to a cloud server and storing in the cloud server the composite media file that includes the primary media file and the secondary media file; The media included in the file may be video or audio files together with images supporting interactive features (Novak, ¶¶ 34, 70, 73, 76). The file is uploaded to a web site (Novak, ¶ 73).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Novak with those of Junee and Lai, so as to have a composition in a single file, containing links to a web page associated with an object in an image. One would have been motivated to do so in order to generate additional revenue, i.e. by encouraging additional purchases from the user (Novak, ¶¶ 70, 80) and to make the composition easier for the user to download and experience (Novak, ¶ 34).
Junee/Lai/Novak teaches generating embed code (Junee, FIG. 3G), but does not expressly teach generating a link to share the files. However, Ferdowsi teaches:	generating a link directed to the stored composite media file and providing the link to the client electronic device, the link allowing a party to access the composite media file; A user can select a command to generate a shareable link to a file in a web interface (Ferdowsi, ¶ 37).	after generating the link, providing at least one share option for allowing the party to publish the link on a platform; The link is generated and displayed, along with buttons for sharing the link via social networks (Ferdowsi, ¶ 38, FIG. 3D).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Ferdowsi with those of Junee/Lai/Novak, so as to have a sharing link generator. One would have been motivated to do so in order to make it easier for the user to display the file to other users (Ferdowsi, ¶¶ 2–5).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Junee/Lai/Novak/Ferdowsi further teaches:	the second command is directed to a plurality of secondary media files and includes a plurality of designated time instances, each of the plurality of secondary media files corresponding to at least one of the designated time instances; There may be a plurality of slides, each slide associated with a different time in the video (Junee, col. 6 ll. 5–55).	the processor retrieves the plurality of secondary media files based on the second command; and The slides are from a local file or a location specified by a URL (Junee, col. 6 ll. 5–15).	the processor is programmed to create the composite media file in a manner that when the composite media file is played by a media playing device, each of the plurality of the secondary media files is displayed simultaneously with and separately with respect to the primary media file on the screen of the media playing device at a corresponding one of the designated time instances. The slides are displayed next to the video at the specified times (Junee, col. 6 ll. 45–55, FIG. 3C).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Junee/Lai/Novak/Ferdowsi further teaches:	wherein only one of the plurality of the secondary media files is displayed at a time. Slides [images] may be displayed only until the next slide (Junee, col. 6 ll. 45–55).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Junee/Lai/Novak/Ferdowsi further teaches:	receiving setup data for defining relative positions of the primary media file and the secondary media file based on which the composite media file is played by the media playing device. The layout can be defined, including video windows [primary content] and images such as buttons, visualizations, etc. (Novak, ¶ 40). The packaged content is displayed based on the layout (Novak, ¶ 38).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Junee/Lai/Novak/Ferdowsi further teaches:	wherein the first command is directed to a party containing a video file to be served as the primary media file. The video URL may be for a third-party video host, such as YouTube or Google Video (Junee, FIG. 2, col. 2 ll. 15–20).
Regarding independent claim 11, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons.
Claim 6 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Junee, Lai, Novak, and Ferdowsi, further in view of Hudson et al. (US 2002/0078456 A1) [hereinafter Hudson].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Junee/Lai/Novak/Ferdowsi further teaches:	the secondary media file includes an image and an associated link directed to a predefined webpage associated with an object appearing in the image; and Slides [images] may be specified using a URL (Junee, col. 6 ll. 5–15); the slides can be dragged to a specified time on a timeline (Junee, col. 6 ll. 45–55). A user may be directed to a web site related to the content in the package; the link may be part of a skin or border [image] (Novak, ¶¶ 38, 51, 80).
Junee/Novak teaches secondary media files (e.g., images) and links to web pages, and images used for buttons with customizable behaviors (Novak, ¶¶ 44, 45) but does not appear to expressly teach a button that opens a window to a predefined page. However, in an analogous art, Hudson teaches:	the processor is programmed to create the composite media file in such a manner that the image appears on the screen with a button which, in response to user selection, controls the media playing device to open a browser window to access the predefined webpage. During the viewing of primary video content, an interface link is displayed as an image or icon, e.g. a beveled graphic [button] (Hudson, ¶ 43). The link may be for purchasing a displayed item (Hudson, ¶¶ 41, 44). Selection of the link spawns a window (Hudson, FIG. 5).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Hudson with those of Junee, Lai, Novak, and Ferdowsi, so as to have a button which opens a browser window. One would have been motivated to do so as a matter of substituting a known element (a button link) for another (the unspecified link display of Novak, e.g. a text link) to obtain a predictable result (an interactive media package with links displayed as buttons). Additionally, one would have been motivated as a matter of applying a known technique (using buttons for linking) to a known product (the customizable button behavior of Novak) to yield a predictable result (an interactive media package where buttons can act as links).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176
/Tyler Schallhorn/Examiner, Art Unit 2176